Citation Nr: 0121634	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  94-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1943 to February 1946 
and from October 1950 to November 1951.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The case returns to the Board following a remand to the RO in 
May 1997. 

The Board previously issued a decision in this case in June 
1999.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion by the parties, in a December 2000 
Order, the Court vacated the June 1999 Board decision and 
remanded the case to the Board for additional action 
consistent with the joint motion.   


REMAND

In the May 1997 remand, among other things, the Board 
instructed the RO to afford the veteran VA neurology and 
ophthalmology examinations to determine the effect of his 
service-connected cranial disability on his employability.  
Essentially, the examiner was to review the claims folder and 
a copy of the remand, determine whether the veteran was 
unable to work, and offer an opinion as to whether such 
inability to work was due to service-connected disability 
without consideration of other disorders or his age.  

Review of the report of the October 1997 VA neurology 
examination reveals that the claims folder was available for 
review.  However, the examiner did not state whether he in 
fact reviewed the claims folder and the remand.  In addition, 
although the examiner offered an opinion as to the veteran's 
ability to work, the opinion included the effects of non-
service connected disabilities, as well as the veteran's age.  
Similarly, the August 1998 VA ophthalmology examiner 
indicated that the claims folder was available for review, 
but did not state whether he in fact reviewed the claims 
folder and the remand.  Although the August 1998 VA neurology 
examiner stated that he reviewed the claims folder, he did 
not specify whether he reviewed a copy of the Board remand.  
Moreover, neither examiner offered an opinion as to the 
veteran's employability as it related to his service-
connected disabilities.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  Accordingly, a remand is in order for 
compliance with the instructions from the May 1997 remand.  

In addition, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, the 
VCAA redefines VA's obligations with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

With respect to the duty to assist, under the new law, VA is 
generally required to make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  

The Board finds that, on remand, additional action is 
required to ensure compliance with the VCAA's notice and duty 
to assist provisions.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

Specifically, the Board notes that in October 1998, the RO 
sent requests for medical records to several providers, as 
authorized by the veteran.  The RO did not receive records or 
negative replies from Drs. Santos, Sanchez, or Rheman.  
Although the January 1999 supplemental statement of the case 
states that no reply had been received from those providers, 
there is no indication that the RO made additional attempts 
to secure records from them.  The Board finds that, on 
remand, the RO should again attempt to secure records from 
those doctors and provide proper notice to the veteran as 
required by the applicable VCAA provisions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran in 
writing and inform him that initial 
attempts to secure records from Drs. 
Santos, Sanchez, and Rheman, as previously 
authorized by the veteran, were 
unsuccessful.  The RO should ask the 
veteran to submit, or again authorize VA 
to obtain, records from those providers.  
Attempts by the RO to secure those records 
must comply with applicable law.  

2.  The veteran should be afforded VA 
neurology and ophthalmology examinations 
in order to determine the effect of his 
service-connected cranial disability upon 
his employability.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner must indicate whether review 
of the claims folder and remand were 
accomplished.  

Following the physical examination and 
review of the claims folder, the examiner 
is asked to express an opinion as to what 
effect the veteran's service-connected 
disability has on his ability to work.  In 
other words, if the examiner finds that 
the veteran is unable to work (regardless 
of his age), the examiner must express an 
opinion as to whether the reason for the 
veteran's inability to obtain and maintain 
a substantially gainful occupation is the 
result of his service-connected disability 
without consideration of any other 
disabilities noted or his age.  The 
examiner should provide complete rationale 
for all conclusions reached.  If 
additional consultations or examinations 
are deemed appropriate, they should be 
conducted and the examining physicians 
should be requested to provide the 
opinions regarding the veteran's 
employability, as are set forth above.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

5.  The RO should then readjudicate the 
veteran's claim for entitlement to TDIU.  
If the disposition of the claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


